Citation Nr: 0409378	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  97-27 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder 
to include sinusitis and bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case was previously before the Board in February 2001.  
The procedural history of this case is detailed in full in 
that decision and is incorporated herein by reference.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  There is no competent evidence to show that the veteran 
has a respiratory disorder, sinusitis, or bronchitis that is 
related to service.


CONCLUSION OF LAW

A respiratory disorder, to include sinusitis and bronchitis, 
was not incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Assist and Notify

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that the VCAA notice required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

In the present case, a substantially complete application 
regarding the issues on appeal was received in July 1994, 
prior to the VCAA or the Pelegrini decision.  An January 1997 
rating decision denied the veteran's claim.  The veteran was 
provided with notice consistent with 38 U.S.C.A. § 5103(a) in 
November 2001, although limited notice was provided earlier 
in September 1994.

While it is clear that the timing of VCAA notice did not and 
could not be complied with in the manner contemplated by the 
Court in Pelegrini, a notice error such as this does not 
necessarily result in prejudice to the veteran.  Initially, 
the Board notes that after the VCAA was enacted, notice was 
provided prior to any further adjudicative action was taken 
by the RO.

Secondly, in Pelegrini, the Court found that the failure to 
provide the notice until after a claimant received an initial 
unfavorable AOJ determination would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  The Court, however, also 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  In view of these findings, the Court left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  To do so would be far more 
prejudicial to claimants, since to make an across-the-board 
presumption of prejudicial error would result in numerous 
remands and vacated adjudications, and nullify all of a 
claimant's previously completed steps to perfect an appeal.  
Clearly, this was not intended in the construction of section 
5103(a).

All the VCAA requires is that the duty to notify be satisfied 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

In the present case, the Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  While the notice provided to the appellant 
in November 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Notably, four supplemental statements of the case were issued 
that considered additional evidence submitted after VCAA 
notice was provided.  In addition, the veteran was given 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice and other 
correspondence intended to help him develop his claim.  
Furthermore, the veteran was specifically informed during a 
January 2003 informal hearing conference that he needed a 
medical opinion in support of his claim to rebut the negative 
opinion provided in May 2002.

The Board points out, moreover, that there is no indication 
whatsoever that there is any outstanding relevant evidence 
that the RO has not already obtained, or that there is any 
additional action or any additional action is needed to 
comply with the duty to assist the veteran.  As indicated 
below, the RO has obtained the veteran's available service 
medical records and VA medical records, and has arranged for 
the veteran to undergo a VA examination in connection with 
the issue on appeal.  Moreover, the veteran has been given 
opportunities to submit evidence to support his claim.  
Significantly, no outstanding sources of pertinent evidence, 
to include from any treatment providers, has been identified, 
nor has either the veteran or his representative indicated 
that there is any outstanding pertinent evidence that has not 
been obtained.  Hence, the Board finds that any failure on 
VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

With regard to the adequacy of the content of the notice, the 
Board observes the following:  (1) the appellant was informed 
that VA would assist him by obtaining service records, 
medical records, records from other Federal agencies, and a 
medical opinion, if necessary; (2) the veteran was also 
informed that he must identify pertinent medical records and 
other evidence in support of his claim; (3) he was given the 
option of signing authorizations to permit VA to obtain 
records on his behalf and was informed that he was ultimately 
responsible for ensuring that the pertinent records were 
received by the RO; and (4) the veteran was notified of what 
evidence was needed to support his claim and asked to submit 
evidence.

A review of the record reveals that the RO took appropriate 
steps to obtain service medical records and all other 
records.  For example, the veteran informed the RO that he 
only received medical treatment at the Dorn VA Medical Center 
(VAMC).  These records were obtained and associated with the 
claims file.  The veteran underwent a VA examination in May 
2002, a copy of that report, as well as a transcript of a 
travel board, hearing have been associated with the file.

All things considered, and not withstanding Pelegrini, the 
Board finds that in light of the totality of the record, to 
decide the appeal would not be prejudicial error to the 
claimant.   

Factual Background

Service medical records noted episodes of bronchitis and 
sinusitis.  The result of a pulmonary function test in 
February 1988 was normal. 

The veteran underwent a VA examination report in January 
1992.  The report noted that the veteran had two episodes of 
upper respiratory tract infections in service that responded 
to treatment.  Since discharge, the veteran reported one 
similar episode that resolved without medication.  The 
assessment indicated a history of three upper respiratory 
tract infections in the last year.  Overall, the disability 
was considered extremely mild.

Medical records from the Dorn VA Medical Center (VAMC) dated 
from September 1991 to May 2002 first noted complaints of 
sinus problems in February 1993.  The diagnosis was 
questionable sinusitis/rhinitis.  A diagnosis of sinusitis 
was made in June 1993.  The veteran complained of nasal 
congestion in January 1994 and of bronchial and sinus 
problems in March 1994.  In May 1994, he indicated that he 
had continued allergy problems since his return from the 
Persian Gulf.  A diagnosis of probable bronchitis was made in 
October 1994.  In February 1996, sinusitis was diagnosed.  
The veteran complained of sinus congestion in September 1996 
and an upper respiratory infection was diagnosed.  In 
February 1997, a diagnosis of probable atopic sinusitis and 
rhinitis was made.  Bronchial complaints were noted in 
October 1997 and the diagnosis was rule out chronic 
sinusitis.  The veteran complained of sinus congestion twice 
in 1998 and again in 2000.  A diagnosis of sinusitis was made 
in March 2000.  Diagnoses of upper respiratory infection and 
bronchitis were made in September 2001 and February 2002, and 
the veteran indicated that he had bronchitis and sinusitis 5-
6 times a year since he returned from the Persian Gulf.  
Sinus x-rays during this period were normal.  Results of a 
chest x-ray in February 2002 indicated mild fibrotic changes 
in the lungs.  

The veteran underwent a VA examination in May 2002.  The 
veteran's records were reviewed and his medical history was 
reported.  The veteran indicated that he had sinus problems 
every 2-3 months.  The physician indicated that the veteran 
was not seen for chronic sinusitis or upper respiratory tract 
infection and post-service medical records showed occasional 
sinus complaints.  The examiner noted that the veteran had 
recurrent upper respiratory tract infections, but opined that 
he did not have any lung problem.  Pulmonary function tests 
in 1991 and sinus x-rays were normal.  Based on all the 
findings, the examiner opined that the veteran did not have a 
chronic sinus infection problem.  The examiner indicated that 
the veteran may have been having frequent upper respiratory 
tract infection that was bacterial in nature, but it was not 
related to service.  The results of a pulmonary function test 
suggested evidence of early small airway dysfunction without 
significant component of bronchospasm.

An informal conference report dated in January 2003 indicated 
that the requirements for a favorable decision were 
discussed.  The veteran was informed that the opinion offered 
in May 2002 was not in his favor and that an opposing opinion 
was necessary based on review of the evidence to rebut the 
evidence.  

A notation dated in February 2003 from a VA healthcare 
provider indicated that the veteran had chronic sinusitis and 
bronchitis infection 5-6 times a years since his tour in the 
Persian Gulf.

Sinusitis was noted in VAMC records dated in April 2003.

The veteran testified during a travel board hearing in July 
2003.  He stated that he tried to get a statement from a 
doctor that said his respiratory problems in service were the 
same as his current problems, but was told that by the 
physician that it would be unprofessional to make a statement 
that linked his current problems to service.  He noted the 
symptoms in service and stated that conditions in the Persian 
Gulf (i.e., sandstorms and oil fires) could affect a person's 
breathing.  He testified that he had no allergies or similar 
symptoms prior to service.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

The veteran contends that respiratory problems that include 
sinusitis and bronchitis are related to service.  

Service medical records noted two episodes of bronchitis and 
sinusitis that resolved in service.  Post-service medical 
records noted diagnoses of upper respiratory infection, 
sinusitis, and bronchitis, but the evidence does not show 
that any of the diagnoses are related to service.

Although an assessment of upper respiratory tract infections 
was noted within a year of separation from service, the 
diagnosis was based only on the veteran's history.  The Board 
observes that the one post-service infection reported by the 
veteran was not confirmed by any medical evidence and there 
were no findings at the time of examination to show that the 
veteran had any associated symptoms at that time.  

The first evidence of post-service treatment was not until 
February 1993.  While a VA examiner acknowledged that the 
veteran had recurrent upper respiratory infections, the 
opinion was that the infections were bacterial in nature and 
not related to service.  The examiner also opined that the 
veteran did not have chronic sinusitis or bronchitis.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

A notation from a healthcare provided indicated that the 
veteran was treated 5-6 times a year for chronic bronchitis 
and sinusitis since his return from the Persian Gulf.  While 
this statement is very much consistent with what the veteran 
has reported in treatment records, the fact remains that 
there are only a few records since February 1993 that show 
diagnoses of bronchitis and sinusitis, and the frequency of 
these occurrences were far fewer than 5-6 times annually.  
The opinion appears to be entirely based on the veteran's 
statements.  However, as stated by the Court, opinions based 
on a history furnished by the veteran and unsupported by the 
clinical record are of low or limited probative value.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  In view of the 
foregoing, the statement appears more likely to be based on 
what the veteran may have reported to the healthcare provider 
rather than a review of his medical records.  As such, there 
is no medical evidence of record or opinion that clearly 
supports the veteran's contentions.

The Board finds that the medical opinion of May 2002 is 
entitlement to great probative weight.  The examiner has had 
the opportunity to review the claims folder, examine the 
veteran, and provides a detail explanation of the medical 
opinion which, very unfortunately, supplies negative evidence 
against the veteran's claim.  Service and post-service 
treatment records also support this finding.

While it may be the veteran's sincere belief that he has a 
respiratory disorder due to events that occurred in service, 
he is not competent to establish a medical diagnosis or show 
medical etiology merely by his own assertions.  Such matters 
require medical expertise, which the appellant does not have.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  With 
regard to the veteran's testimony, while he may believe he 
has a disorder related to service, he is not competent to 
diagnose himself with a condition and relate that diagnosis 
to his service.  

For the reasons stated, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit-of-the 
doubt rule is not applicable and the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 491 (1990).


ORDER

Service connection for a respiratory disorder to include 
sinusitis and bronchitis is denied.


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



